           Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

              v.                                      Magistrate No. 20-1204
                                                      UNDER SEAL
 BRIAN JORDAN BARTELS

                   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                           AND FOR AN ARREST WARRANT

       I, Matthew Dunleavy, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a criminal complaint and arrest

warrant for Brian Jordan Bartels (hereinafter “BARTELS”), for violations of Title 18, United

States Code, Sections 231(a)(3) (Obstruction of Law Enforcement During Civil Disorder) and 2

(aiding and abetting). Based on the facts set forth in this affidavit, there is probable cause to

believe that, on or about May 30, 2020, violations of Sections 2 and 231(a)(3) were committed by

Bartels.

       2.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and have been

so employed since 2018.      As a Special Agent with the FBI, I am an “investigative or law

enforcement officer” of the United States within the meaning of Title 18, United States Code,

Section 2510(7); that is, an officer of the United States who is empowered by law to conduct

investigations of and to make arrests for offenses enumerated in Title 18, United States Code,

Section 2516. I am currently assigned to the Joint Terrorism Task Force (“JTTF”) in the FBI’s

Pittsburgh Division. In this capacity, I am charged with investigating possible violations of federal

criminal law. By virtue of my FBI employment, I perform and have performed a variety of

investigative tasks, including functioning as a case agent on domestic terrorism investigations. I



                                                  1
        Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 2 of 16



have received training and have gained experience in the conduct of counterterrorism

investigations, the execution of federal search warrants and seizures, and the identification and

collection of computer-related evidence. Prior to becoming a Special Agent with the FBI, I was a

Special Agent with the United States Secret Service for approximately 9 years.

                                     PROBABLE CAUSE

       3.      Title 18, United States Code, Section 231(a)(3) provides in relevant part as follows:

               Whoever commits or attempts to commit any action to obstruct, impede or
               interfere with any fireman or law enforcement officer lawfully engaged in
               the lawful performance of his official duties incident to and during the
               commission of a civil disorder which in any way or degree obstructs, delays,
               or adversely affects commerce or the movement of any article or commodity
               in commerce….shall be fined under this title or imprisoned not more than 5
               years, or both.


       4.      The term “civil disorder” is defined in Section 232(1) as “any public disturbance

involving acts of violence by assemblages of three or more persons, which causes an immediate

danger of or results in damage or injury to the property or person of any other individual.” The

term “commerce” is defined in Section 232(2) to include commerce between any State and any

place outside thereof.

       5.      On May 30, 2020, there was a planned march/protest in the downtown area of the

City of Pittsburgh. The march/protest in Pittsburgh related to the death of George Floyd, whose

death in Minneapolis several days earlier sparked protests and marches across the nation. Those

protests and marches related to several concerns voiced by the marchers and protesters, including

claims of excessive force and racism by police officers in connection with the death of Floyd.

Many of the marchers and protesters in Pittsburgh on May 30, 2020 expressed those same

concerns.




                                                 2
        Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 3 of 16



       6.      At least one hundred participants for the march/protest in downtown Pittsburgh on

May 30, 2020 began to gather at approximately 2:30 pm on Centre Avenue above the PPG Arena.

As they were gathering, the march/protest began to turn violent and into civil disorder. Your

affiant has reviewed open source video footage from cellular phones, and from other sources,

depicting the events described below in this paragraph. The videos of this area at approximately

2:30 pm show a white male (later identified as BARTELS), walking from within the crowd of

protesters, wearing a black bandana and a black hooded sweatshirt, black pants and black boots.

The male walks to the sidewalk near an unoccupied police vehicle and accesses a backpack that

was on the sidewalk. He pulls out a can of red spray paint and proceeds to use it to place paint on

the police vehicle. The male then kicks the police vehicle. He then throws an object at the police

car, breaking a window. When a female from the crowd steps near BARTELS and pleads for him

to stop, he responds with an obscene hand gesture. The white male thereafter jumps on the hood

of the police vehicle and stomps the partially broken windshield, breaking it further. While

BARTELS is on top of the police vehicle, at least one other member of the crowd is standing on

top of the roof with BARTELS, apparently celebrating. He then jumps down from the police

vehicle, retrieves additional items to throw at the police vehicle and throws those items at the

police vehicle. After Bartels damages the police vehicle, several other individuals are captured in

photographs and video damaging the vehicle further. Shortly thereafter, police mounted on

horseback arrive and attempt to protect the vehicle and push the crowd back. However, the crowd

is hostile toward the mounted police and begins to throw rocks and other objects at the police and

horses. One male in the crowd, who is holding a post with a STOP sign attached to it, pokes the

STOP sign toward the face of one of the officers’ horses. When it becomes apparent that the horses

are unable to protect the heavily damaged vehicle, and are themselves in danger, the police officers



                                                 3
        Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 4 of 16



are forced to retreat on horseback and abandon the police vehicle. Immediately thereafter, the

crowd inflicts more severe damage to the police vehicle, and then sets it on fire. I have attached

to this affidavit four still photos obtained from videos of these events, marked as Exhibits 1-10.

       7.      The Pittsburgh Bureau of Police vehicle damaged by BARTELS was unit number

3212 assigned to Patrol Officer Charles Handerhan. Officer Handerhan’s duties on the afternoon

of May 30, 2020, were to observe and protect the peaceful marchers and protesters, as well as other

persons and property in that area.

       8.      Following the destruction of the marked police vehicle, members of the crowd

began to walk away in several directions. Some of them went down the street closer to the PPG

Arena, where an unmarked police vehicle was parked. Crowd members then proceeded to damage

that unmarked vehicle, and eventually set it on fire.

       9.      Other persons from the crowd walked down Centre Avenue and Fifth Avenue

toward downtown Pittsburgh. While doing so, members of the crowd inflicted significant damage

to several retail establishments and other businesses in the downtown Pittsburgh area. As a result

of BARTELS’ role as a catalyst for the protest/march turning violent, several businesses in this

area have been adversely impacted. In particular, the 7-Eleven located at 1 Bigelow Square, which

is normally open until 6:00 pm on Saturdays, had to close at approximately 3:00 pm because of

the disturbances. According to the owner of that 7-Eleven store, shortly after he closed his store

at 3:00 pm, at least two rioters attempted to gain access to the store by attempting to kick in the

entrance door to the store. That store remained closed for the rest of the day. The owner confirmed

to your affiant that his inventory of goods comes to the store through a supply chain that includes

products from outside of Pennsylvania. Another business adversely affected by the incidents was

the Marriott City Center Hotel located at 112 Washington Place, near the PPG Arena. Your affiant



                                                 4
        Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 5 of 16



spoke to the General Manager of the hotel regarding the impact of the incident on May 30, 2020.

That hotel had been closed since approximately March 23, 2020 due to concerns related to the

COVID virus, but was scheduled to re-open on June 15, 2020. The hotel had several reservations

for guests between June 15, 2020 and July 1, 2020, but because of the incidents described above,

the Marriott hotel has postponed the opening until July 1, 2020, and had to cancel its guests’

reservations.

       10.      On May 31, 2020, law enforcement officers investigating this incident received

numerous tips identifying BARTELS as the white male described above, as videos of his conduct

described above were online.     On June 1, 2020, your affiant interviewed BARTELS at the

Pittsburgh Police Headquarters. During that interview, BARTELS admitted that he was the white

male who had committed the acts described above. Several videos obtained during the

investigation of this incident confirm the sequence of events described above, and BARTELS’

physical appearance matches the physical appearance of the white male engaged in the acts

described above.

       11.      BARTELS explained that, on Friday, May 29, 2020, he had planned to attend the

march/protest scheduled for the following day. In preparation for his attendance and participation ,

BARTELS purchased several cans of spray paint and placed them in his backpack so that he could

take them to the march/protest. He also placed several rocks in his backpack to take to the

march/protest. BARTELS’ explanation as to his motive for engaging in the destruction of the

police vehicle was, in part, that he considers himself to be far “left”, and that he had become fed

up with incidents involving police mistreatment of citizens. He explained that he had previously

hoped that he would be able to change things through voting, but nothing changed. BARTELS

described the moment that he decided to spray paint and destroy the police vehicle as a “fuck it”



                                                 5
        Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 6 of 16



moment for him. He said that, as he was spray painting and hitting the police car, most of the

crowd seemed to be encouraging him to keep going, and therefore he did so.

                                       CONCLUSION

       12.    Based on the foregoing information, your affiant believes that there is probable

cause to believe that BARTELS violated Sections 2 and 231(a)(3).

       13.    Therefore, your affiant respectfully requests the issuance of an arrest warrant for

BARTELS for violations of Title 18, United States Code, Sections 2 and 231(a)(3).

                                                    Respectfully Submitted,

                                                   /s/ Matthew Dunleavy
                                                   Matthew Dunleavy, SA, FBI

Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A),
this 5th day of June, 2020


_________________________________________
MAUREEN P. KELLY
UNITED STATES MAGISTRATE JUDGE




                                               6
Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 7 of 16




                                                                  EXHIBIT 1
Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 8 of 16




                                                                  EXHIBIT 2
Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 9 of 16




                                                             EXHIBIT 3
Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 10 of 16




                                                                   EXHIBIT 4
Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 11 of 16



                                                                   EXHIBIT 5
Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 12 of 16




                                                                   EXHIBIT 6
Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 13 of 16




                                                                   EXHBIT 7
Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 14 of 16




                                                     EXHIBIT 8
Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 15 of 16




                                                                   EXHIBIT 9
Case 2:20-mj-01204-MPK Document 3-1 Filed 06/05/20 Page 16 of 16




                                                                   EXHIBIT 10
